       Case 16-42312-mxm13 Doc 125 Filed 05/14/20                         Entered 05/14/20 15:14:38               Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed May 14, 2020
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                                        IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE NORTHERN DISTRICT OF TEXAS
                                                  FORT WORTH DIVISION

IN RE:                                                             §                     Case Number: 16-42312-MXM
                                                                   §
MARLA DENA LEE                                                     §                     Chapter 13
                                                                   §
   DEBTOR                                                          §                     JUDGE MARK X MULLIN
                                                                   §



                          ORDER DETERMINING AMOUNT DEEMED NECESSARY TO CURE
                           PURSUANT TO MID-CASE NOTICE BY CHAPTER 13 TRUSTEE
                                                 (42-46)

    Pursuant to Local Bankruptcy Rule 3002-2 (b), the Chapter 13 Trustee filed and served his "Notice of Amount Deemed
Necessary to Cure" ("Notice") on US BANK (herein "Mortgage Creditor"). Such Notice contained negative notice language as
authorized by Local Bankruptcy Rule 9007-1 , informing the Mortgage Creditor of their obligation to file and serve a Response
within 60 days, or else the information contained in the Notice would be deemed unopposed and/or undisputed .

    The Mortgage Creditor filed a timely Response .

     IT IS THEREFORE ORDERED that as of 1/13/2020, the principal amount necessary to cure any any of the following
claims if being paid by the Trustee on any pre-petition home mortgage arrearage claims filed with the court; and/or post-petition
arrearage claims filed with the court or contained in any Agreed Orders; and/or any post-petition fees and expenses filed with the
court; and/or any ongoing mortgage claims are as follows:
        Case 16-42312-mxm13 Doc 125 Filed 05/14/20                                  Entered 05/14/20 15:14:38      Page 2 of 2

16-42312-MXM         MARLA DENA LEE                                                                                      Page 2 of 2
 Order Determining Amount Deemed Necessary to Cure Pursuant to Mid Case Notice by Chapter 13 Trustee (18-22)
Property Description: 1941 Forest Park Blvd Fort Worth TX 76110

Claim Type:         HOME MORTGAGE ARREARS - PRE PETITION
                                               Claim Amount Due                                                Total Amount
   Court            Trustee   Account          at Time of Notice                                               Paid by
  Claim #           Claim #   Number           (01/13/2020)                                                    Trustee

      4                  1             7713                                    $1,000.00                          $1,000.00

NO PROVISION IN PLAN




    IT IS FURTHER ORDERED that except as provided above, as of 3/12/2020, the amount necessary to cure any
post-petition arrearages and/or any ongoing mortgage claim being paid by the Trustee are as follows:
Claim Type:         HOME MORTGAGE ARREARS - POST PETITION
                                                                  Claim Amount Due                              Total Amount
   Court              Trustee          Account                    at Time of Response                           Paid by
  Claim #             Claim #          Number                     (01/01/1900)                                  Trustee

      4                  20            7713                                    $44,565.93                             $0.00

NO PROVISION IN PLAN


Claim Type:         HOME MORTGAGE ARREARS - POST PETITION
                                                                  Claim Amount Due                              Total Amount
   Court              Trustee          Account                    at Time of Response                           Paid by
  Claim #             Claim #          Number                     (03/12/2020)                                  Trustee

      4                  22            7713                                    $17,712.64                             $0.00

NO PROVISION IN PLAN


    IT IS FURTHER ORDERED that except as otherwise provided hereinabove , the HOME MORTGAGE REGULAR
MONTHLY PAYMENT on the mortgage held by US BANK, which is not being paid by the Chapter 13 Trustee is CURRENT as
of January 2020.

    IT IS FURTHER ORDERED that the above named creditor shall be precluded from asserting any other pre-petition (cure)
amounts or post-petition arrearages on Court Claim # 4 that allegedly accrued before the date of the Notice (1/13/2020), in any
Contested Matter or Adversary Proceeding in this case , or in any other manner, matter, or forum after a discharge in this case ,
without further order of the Court, or unless the Court determines, after notice and a hearing, that the failure to timely file a
Response was substantially justified or is harmless .


                                                          ### END OF ORDER ###
